Citation Nr: 0837105	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of he 
veteran's death.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  He died in September 2001.  The appellant is his 
widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Columbia, 
South Carolina RO.

In December 2005, the appellant claimed entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) alleging that VA medical negligence was 
responsible for the cause of the veteran's death.  That claim 
was denied in November 2007.  The appellant has not appealed.  
Hence, that question is not before the Board.


FINDINGS OF FACT

1.  The veteran's death was due to bladder cancer.  

2.  During the veteran's lifetime service connection was not 
established for any disability.

3.  Bladder cancer was not present in service or until 
decades thereafter, and this disorder is not etiologically 
related to the veteran's active service.


CONCLUSION OF LAW

A disability incurred during or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant February 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA did not provide the appellant notice of how 
effective dates are determined, but that omission was not 
prejudicial because the preponderance of the evidence is 
against the claim.  The record shows that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated 
in a February 2008 supplemental statement of the case. 

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate a 
claim.  There is no evidence that additional records have yet 
to be requested. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there maybe a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such a condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.   To deny a claim on 
its merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

According to the certificate of death, the cause of the 
veteran's death was bladder cancer.  Notably, however, the 
record reveals no competent medical evidence that bladder 
cancer was present in service.  Indeed, bladder cancer was 
not diagnosed until November 2000, i.e., more than 30 years 
after discharge from active duty.  The appellant does not 
contend otherwise.  

While the appellant contends that bladder cancer was due to 
the veteran's exposure to Agent Orange and other herbicides 
while serving in Vietnam, and while the veteran is presumed 
to have been exposed to Agent Orange, there is no competent 
evidence linking his bladder cancer to either service or any 
in-service herbicide exposure.  Moreover, while the law 
provides a rebuttable presumption in favor of service 
connection for some disorders that develop after Agent Orange 
and other herbicide exposures, there is no such presumption 
for bladder cancer.  Indeed, the Secretary of VA, based on a 
March 2005 report by the National Academy of Sciences (NAS), 
has determined that a comprehensive review and evaluation of 
the available literature, which the NAS conducted in 
conjunction with the report, permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition, to include bladder cancer, for which he has not 
specifically determined that a presumption of service 
connection is warranted, to include . See 72 Fed. Reg. 
32,395-407 (June 12, 2007).

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In so concluding, the 
Board in no way minimizes the veteran's sacrifices for his 
country.  The Board, however, is obligated to decide cases 
based on the law and the evidence, and not on equity. See 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that the veteran's active duty service, particularly 
his service in Vietnam, led to his development of bladder 
cancer.  The appellant's opinion, however, is not competent 
evidence upon which to establish entitlement to the benefit 
sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and hence the doctrine is not 
applicable. 38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


